 



Exhibit 10.17

Orbian Discount Service

(ORBIAN LOGO) [v99953v9995300.gif]

Supplier Service Activation Package

Orbian System Release 4.5

Document Version 1.3

This document forms part of Orbian’s policies and procedures. All defined terms
used in this document shall have the meanings given to them in the Service
Agreement, except where they are re-defined in this document or where their
meanings must, necessarily, be varied by the context in which they arise in this
document. In the event of conflict between this document and the Service
Agreement, the Service Agreement shall control.

Except as permitted by the Service Agreement, this document must not be
disclosed outside of your organization and you are not authorized to duplicate
or distribute it (whether electronically or otherwise) in whole or in part.

      Orbian Policies & Procedures
© Orbian 2000 Confidential and Proprietary. All rights reserved.   R4.5 V1.3
Page 1 of 2

 



--------------------------------------------------------------------------------



 



ORBIAN DISCOUNT AGREEMENT

Dated as of June 18, 2004, between Motorcar Parts of America, Inc., a New York
corporation, whose address is 2929 California Street, Torrance, California 90503
(“Supplier”), and Orbian Corp., a Delaware company (“Orbian”), (collectively,
the “Parties”).

Background



A.   From time to time, Supplier enters into commercial trade transactions with
various buyers (each, a “Buyer”) for the sale of goods and/or services,
resulting in accounts receivable owed by the respective Buyers to Supplier. Such
accounts receivable represent the Buyers’ payment obligations as specified in
the Payment Notification (“Receivables”).



B.   To facilitate the processing of such Receivables, Supplier and Buyers
intend to utilize a certain computerized settlement system, including related
services, equipment and software (collectively, the “Orbian System”).



C.   From time to time, Supplier wishes to sell to Orbian, and Orbian wishes to
purchase from Supplier, the Receivables.

NOW, THEREFORE, in consideration of the mutual covenants, terms, conditions,
representations and warranties contained herein, and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Supplier and Orbian agree as follows:

1. Definitions.

In this Agreement:

“Agreement” means this Discount Agreement, as such may be amended from time to
time in accordance with its terms.

“Business Day” means a day on which The Federal Reserve Bank of New York is open
for business.

“Discount” means the non-recourse purchase by Orbian and the simultaneous
irrevocable sale by Supplier of Receivables at a price that is equal to the
Discount Proceeds and is calculated as set out in this agreement.

“Discount Proceeds” means the amount of the Receivable less the applicable fees
and charges specified in the attached Fee Schedule.

“Equipment” means all equipment provided by or on behalf of Orbian for the
purpose of accessing or using the Orbian System, including all authentication
products.

“Licensed Resources” means the Equipment, Software and Orbian’s Policies and
Procedures.

“Payment Notification” means, with respect to a Receivable, the notification
sent to the Supplier through the Orbian System, notifying the Supplier that
Buyer has instructed Orbian to make payment from Buyer’s account of a specified
amount on a specified date in full payment of such Receivable.

“Policies & Procedures” means all tangible printed information (including any in
electronic form) provided by or on behalf of Orbian in connection with use of
the Orbian System.

“Software” means all software, programming or object code provided by Orbian to
Buyer for utilizing a computer or like device to use the Orbian System.

2. License Grant. Orbian grants Supplier a non-exclusive, nontransferable
license for the duration of this Agreement to access and use the Orbian System
and the Licensed Resources solely for the purposes contemplated by this
Agreement and subject to the terms and conditions of this Agreement. Such
license shall terminate upon termination of this Agreement. Orbian, its parent,
subsidiaries, affiliated companies, assigns and licensors retain title to, and
ownership of all proprietary rights in the Licensed Resources (including but not
limited to copyright, patent and trademark rights as well as revisions,
upgrades, updates, derivative works and other improvements to the Orbian
System). All such rights are reserved, except that Supplier may use the Orbian
System, including the Licensed Resources, only as expressly granted in this
Agreement. Supplier agrees that in the event a claim is asserted for
infringement of the proprietary rights of a third party, it will cooperate with
Orbian in connection with defending against that claim.

3. Usage. Supplier agrees to comply with all instructions for the Licensed
Resources and all updates/upgrades provided by Orbian. Supplier is permitted to
print copies of reasonable extracts from the Licensed Resources and to save
reasonable copies on their hard drive solely for the purpose of exercising their
respective rights and fulfilling their obligations under this Agreement. All
other copying, distribution or commercial use of any of the Licensed Resources
is strictly forbidden. Supplier agrees that it will not alter or modify any
Licensed Resources or attempt to reverse compile, reverse engineer, reverse
assemble or disassemble the Software.

4. Security. The parties agree to use the Orbian System to send all
communications under this Agreement. Supplier undertakes to implement
appropriate security relating to use by Supplier of the Orbian System. Orbian
shall be entitled to rely upon a communication by Supplier irrespective of any
error or fraud contained in the communication or the identity of the individual
who sent the communication. Supplier knowingly and voluntarily waives the right
to contest the validity or enforceability of such communication.

5. System Availability. Supplier acknowledges and agrees that: (i) there will be
downtime from time to time when the Orbian System cannot be accessed; and
(ii) Supplier is responsible for providing and maintaining, and Orbian has no
liability or responsibility in respect of, equipment not supplied by or on
behalf of Orbian, or utility services that Supplier utilizes as a result of its
participation in the Orbian System and maintaining a link to the Orbian System.

6. Offer for Discount. Supplier may either at its option, or automatically,
(depending on the option selected) offer to sell to Orbian the Receivables (a
“Discount Offer”) at a price equal to the Discount Proceeds.

7. Acceptance of Discount Offer. Orbian, at its option, may accept Supplier’s
Discount Offer by executing a Discount and depositing the Discount Proceeds in
Supplier’s designated bank account. If Orbian has not deposited the Discount
Proceeds with respect to a Receivable before the close of business on the second
Business Day following its receipt of the Discount Offer (unless otherwise
notified in writing by Orbian of an extension, not to exceed 2 Business Days),
the Discount Offer shall be deemed not accepted by Orbian and rescinded by
Supplier.

8. Net Settlement. Unless Orbian has executed a Discount, Orbian. will make
payment to Supplier’s designated bank account (less applicable fees and charges
as specified in the attached Fee Schedule) on the payment date specified in the
Payment Notification solely from funds deposited therein by the relevant Buyer.

9. Purchase of Receivables. Supplier hereby agrees that, simultaneously with the
Discount, Supplier will be deemed to have (i) transferred to Orbian all of
Supplier’s present and future right, title and interest in, to and under the
Receivables to which such Discount Offer relates, and (ii) provided notice to
Buyer, through the Orbian System, of Supplier’s designation of Orbian as the
business entity to receive payment of the amount specified in Buyer’s Payment
Notification with respect to such Receivables. No further writing shall be
necessary to evidence such transfer of ownership. Notwithstanding the foregoing,
Supplier agrees to sign all such other documents, and take all such further
actions, as Orbian may reasonably request from time to time to evidence this
transfer of ownership. Supplier hereby agrees that its obligations under this
Agreement and any Discount Offers issued by it shall not be affected by the
invalidity, unenforceability, existence, performance or non-performance of the
relevant underlying transaction, which (and any liability for which) shall be
between Supplier and the relevant Buyer only. It is the intention of Supplier
and Orbian that each purchase and sale of Receivables shall constitute a true
sale, which sale will be absolute and irrevocable and provide Orbian with the
full benefits of ownership of such Receivables. The Discount does not constitute
and is not intended to result in an assumption by Orbian of any obligation of
Supplier or any other person arising in connection with the Receivables or any
other obligations of Supplier.

      Orbian Discount Agreement R4.5 V1.3   Page 1 of 2

 



--------------------------------------------------------------------------------



 



10. Representations and Warranties. Supplier hereby agrees that, by issuing a
Discount Offer, Supplier will be deemed to have made each of the following
representations and warranties, both as of the date of the Discount Offer and as
of the date such offer is accepted by Orbian: Each such Receivable (i) is the
exclusive property of Supplier, free and clear of all security interests, liens
or claims of any kind; (ii) is based on a sale of goods and/or services that
have been delivered to and accepted by the relevant Buyer, and complies with all
applicable legal requirements; (iii) to the best of Supplier’s knowledge,
constitutes a valid, binding and unconditional obligation of the relevant Buyer
to pay the full amount of such Receivable, free of any defense, set-off or
counterclaim; and (iv) to the best of Supplier’s knowledge, is not disputed by
Buyer or any other person, and is not the subject of any legal or arbitral
proceeding. Supplier agrees that Orbian, at its discretion, may submit UCC
filings to secure a perfected ownership of all or any part of the Receivables
purchased by Orbian.

11. Representations, Warranties and Covenants of Supplier. Supplier warrants to
Orbian that the underlying transactions to each Receivable are genuine and
lawful commercial trade transactions arising in the ordinary course of business,
for the sale and purchase of goods and/or services. Supplier shall not use the
Orbian System for investment or arbitrage functions or purposes, or for any
money laundering purpose, or in contravention of any law or regulation. Supplier
shall comply with all relevant laws and regulations applicable to this Agreement
and transactions conducted using the Orbian System including, without
limitation, all applicable sanctions and export control laws. Supplier agrees
that its name or other identifiers may be made available to clients or prospects
of Orbian for the purpose of furthering the transaction of business through the
Orbian System.

12. Mutual Representations, Warranties and Covenants of the Parties. Except as
expressly provided in this Agreement, no representation, warranty, term or
condition, express or implied, statutory or otherwise, is given or assumed by
Orbian in respect of (i) the Licensed Resources, (ii) Supplier’s underlying
commercial transactions, or (iii) the goods or services to which such underlying
transactions relate (regardless of any assistance that Orbian may, in its sole
discretion, provide to Supplier). All such representations, warranties, terms
and conditions are excluded, except to the extent that this exclusion is
prohibited by law. Without limiting the foregoing, Supplier understands that
Orbian is not giving any representation or warranty as to condition,
performance, fitness for purpose, suitability, merchantability, quality or
otherwise, or of non-infringement, except as expressly provided herein.

13. Fees and Charges. Supplier shall pay Orbian such fees, commissions and other
amounts with respect to the services of Orbian as detailed in the attached Fee
Schedule.

14. Information, Data and Access. Supplier shall maintain and implement
administrative and operating procedures, and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables hereunder, and with respect to compliance of the
underlying commercial transactions with applicable laws and regulations.
Supplier shall retain each record required to be maintained under this clause 14
during the term of this Agreement and, if applicable, for such longer period as
may be required by law or regulation. Supplier shall make such procedures,
documents, books, records and other information available to Orbian and its
agents, representatives and relevant authorities upon request, and shall allow
copies or extracts thereof to be made as Orbian deems necessary. To the extent
that Orbian has purchased Receivables pursuant to clause 9, Supplier (i) will
mark its master data processing records relating to such Receivables with a
legend properly evidencing that Orbian has purchased such Receivables as
provided in this Agreement, and (ii) at Orbian’s request, will transfer
possession to Orbian of all receipts, order slips, acceptances, and other
records or documentation in Supplier’s possession pertaining to the sale of
goods and/or services to which such Receivables relate. Supplier shall, at its
expense, timely and fully perform and comply with all material provisions
required to be observed by it under the contracts related to the Receivables.

15. Waivers; Severability. No failure or delay in exercising any right or remedy
under this Agreement will constitute a waiver of that right. If any provision of
this Agreement is or becomes illegal, invalid or unenforceable under any
applicable law, the remaining provisions of this Agreement will remain in full
force and effect.

16. Limitation on Liability. In the absence of gross negligence or willful
misfeasance on its part in the performance of its duties hereunder, Orbian shall
not be liable for any action taken, suffered, or omitted, or in accordance with
any direction or request of the Supplier. Neither Supplier nor Orbian shall be
liable to the other for any indirect, exemplary, special, punitive, incidental,
or consequential damages or loss, even if advised of the possibility of such
loss or damage. Neither Orbian nor Supplier shall be liable for any claims,
liabilities, or expenses due to forces beyond their respective reasonable
control, including without limitation strikes, work stoppages, acts of war or
terrorism, insurrection, revolution, nuclear or natural catastrophes or acts of
God, and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services.

17. No Implied Duties, No Third Party Beneficiaries. Orbian owes no duties or
obligations other than for the purpose stated in this agreement, and owes no
duties or obligations to any person or entity that is not a Party to this
Agreement. Nothing herein, express or implied, shall give to any Person, other
than the Supplier and Orbian, as well as their respective successors and assigns
to the extent permitted under this Agreement, any benefit of any legal or
equitable right, remedy or claim hereunder.

18. No Assignment. Neither Supplier nor Orbian may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party; provided, however, that Orbian may assign its rights and obligations
under this Agreement in whole or in part to any of its subsidiaries or
affiliates, or to any corporation into which Orbian may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which Orbian shall be a party upon
written notice to Supplier.

19. Termination. Either party may terminate this Agreement upon prior written
notice to the other with immediate effect upon 30 days’ written notice. However,
any party may terminate this Agreement immediately upon notice of material
breach of this Agreement by such other party. Upon notice of termination of this
Agreement, Supplier shall no longer issue Discount Offers to Orbian and Orbian
will no longer accept Discount Offers from the Supplier.

20. Survival. If this Agreement is terminated in accordance with clause 19, then
this Agreement shall become null and void and of no further force and effect,
except that all confidentiality, security, indemnity, payment and reimbursement
obligations and all limitation of liability provisions contained in this
Agreement shall survive and remain in full force and effect notwithstanding such
termination and the payment of all amounts owing hereunder.

21. Governing Law; Jurisdiction, Waiver of Jury Trial This Agreement is governed
by the laws of the State of New York, United States of America. The courts of
New York have non-exclusive jurisdiction to hear any dispute arising out of or
in conjunction with this Agreement and all parties irrevocably submit to the
jurisdiction of such courts. The Parties waive any rights they may have to a
jury trial of any claim or cause of action based on or arising from this
Agreement.

22. Notices. Any notice to be given under this Agreement shall be sent to the
address specified below. This Agreement may not be modified except in writing
and signed by the Parties. This Agreement may be executed in counterparts, each
of which shall be an original and all of which shall constitute the same
instrument.

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date and year first above written.

             
For
  Motorcar Parts of America, Inc.   For   Orbian Corporation
 
           
By:
  /s/ CHARLES YEAGLEY    By:   /s/ BILL FOLLINI 

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Name:
  Charles Yeagley    Name:   Bill Follini 

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Title:
  Chief Financial Officer    Title:   Senior Vice President, Strategic
Marketing 

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Address:
      Address:   200 Connecticut Avenue, Norwalk, CT 06854

 

--------------------------------------------------------------------------------

          Orbian Discount Agreement R4.5 V1.3       Page 2 of 2

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

This Pricing Schedule shall be incorporated by reference and made a part of the
Orbian Discount Agreement. The following fees and charges are valid for a period
of 36 months from the date of this Agreement. Orbian reserves the right to
modify this Pricing Schedule upon 30 days written notice.

“Payment Fee” is $10 for each payment credited to the Supplier’s designated bank
account. Payment of each Usage Fee shall be effected by Orbian transferring to
Supplier’s designated bank account the amount indicated in the Payment
Notification, net of the Payment Fee. Orbian will waive the Payment Fee for any
Discount Offer accepted by Orbian.

“Discount Transaction Fee” of $5 will be charged for each Discount. The Discount
Transaction Fee will be waived for all Discounts resulting from automatically
generated Discount Offers

“Discount Charge” for each Discount is defined as the Payment Amount multiplied
by the Discount Rate, where:

“Payment Amount” means the face amount of the Receivables in the Discount Offer
that is due from a Buyer on the specified date, as contained in the Payment
Notification.

“Discount Rate” means the rate percent per annum calculated as the sum of the
Spread and the LIBOR rate prevailing on that day multiplied by the Discount
Period and divided by 360.

Spread – The Spread is 1.50 % per annum.

LIBOR – “LIBOR” refers to the London Inter Bank Offered Rate as published daily
by the British Banking Association. The LIBOR rate(s) applied will correspond to
the period equivalent to the Payment Due Date(s) of the Payment Instruction(s)
discounted.

Discount Period means the period starting from (and including) the date two
(2) Business Days after the Discount Offer Date until (and excluding) the
Payment Due Date.

Discount Offer Date means the day that the Orbian System accepts and processes
each Discount Offer.

Payment Due Date means the later of: (i) the date of payment by a Buyer of the
Payment Amount as specified in the Payment Notification, or (ii) the date two
(2) Business Days after receipt of the Payment Notification.

Examples:

Indicative Discount Rate (for example purposes only) – At a 6 month LIBOR rate
of 1.16% per annum, as was quoted by the British Banking Association on
October 1, 2003 and published in the Wall Street Journal on October 2, 2003, the
Discount Rate was 2.66 % per annum.

Indicative Discount Charge (for example purposes only) – Assuming a Discount
Rate of 2.66% per annum, a Discount Period of 178 days and a Payment Amount of
$100,000.00, the Discount Charge would be $1,315.22 (1.32%) and the Discount
Proceeds would be $98,684.78 (98.68%).

$100,000 x (1.16% + 1.50%) x 178 / 360 = $1,315.22

$100,000 - $1,315.22 = $98,684.78

     
Orbian Discount Agreement - Fee Schedule R4.5 V1.3
  Page 1 of 1

 